Corrected EXAMINER’S AMENDMENT 
After discussion with the examiner’s supervisor, Andrea Wellington, a telephone call was made to Nilay Choksi on 01/28/2022 to discuss a minor grammatical correction of the previous Examiner's amendments mailed on 11/24/2021, based on the claim set filed on 09/01/2021. Applicant authorized and approved the examiner’s amendment to the record appears below (the amendments below are included the correction on top of the previous Examiner's amendments). Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been approved as following:
Claim 1, line 4 “a series of comb teeth each having a frontal portion and a rear portion” amended to --a series of comb teeth each having a frontal portion and a rear portion spaced from the frontal portion
Claims 5, 6, 8, 10, line 1 “The comb as claimed in claim 4” amended to --The comb as claimed in claim 1--.
Claim 7, line 3 deleted “.
Claim 14 has been amended to read:
--The appliance as claimed in claim 11, wherein the hair removal gap is, in a bottom view, funnel shaped comprisinga first funnel portion and a second funnel portion  each of which comprises a narrow section and a widening section arranged between a first lateral end to a second lateral end, wherein the first funnel portion and the second funnel portion are opposite and face one another, and wherein narrow sections of the first funnel portion and the second funnel portion merge into one another.--
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-3, 5-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the independent claim 1 is free of the prior art because the prior art does not teach or suggest the feature of a comb that has a series of teeth that each has a frontal portion and a rear portion spaced from the frontal portion, the frontal portion extending from a frontal connector bar and a rear portion extending a rear connector plate, where the frontal connector bar is inwardly curved toward to the rear connector plate such that a central portion of the frontal connector bar is rearwardly offset from lateral portions, two side bars extending between the frontal connector bar and the rear connector plate and being inclined with respect to a top surface of the comb defining by the frontal portions and the rear portions (emphasis added) with other limitations, as set forth in claim 1.
See the closest art Yamaguci (US 2006/0042095), Sobagaki (US 2013/0263457), and Julemont (US 2018/0345510) each shows a comb that has a series of teeth that each has a frontal portion extending from a frontal connector bar and a rear portion extending from a rear connector plate and the frontal portion is spaced from the frontal portion, but none of these art shows the frontal connector bar is inwardly curved toward to the rear connector plate and two side bars extending between the frontal connector bar and the rear connector plate inclined with respect to a top surface of the comb defining by the frontal portions and the rear portions.
WO 2016/134920 shows a comb that has a series of teeth that each has a frontal portion extending from a frontal connector bar and a rear portion extending from a rear connector plate and the frontal portion is spaced from the frontal portion, but it shows the frontal connector bar is not inwardly curved toward to the rear connector plate.
Thus, none of the references by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claim 1.  
Therefore, the limitations of  “a frontal portion and a rear portion spaced from the frontal portion …the frontal connector bar is inwardly curved toward to the rear connector plate… two side bars extending between the frontal connector bar and the rear connector plate and being inclined with respect to a top surface” as set forth in the claim 1 could not be considered an obvious expedient of the combination, the claimed instant invention requires those limitations for reason purposes of the invention (Applicant’s specification, page 6, lines 28-20 recites “The frontal connector bar is inwardly curved (towards the appliance) which has the benefit that hair clippings that arise in the central region of the spacing comb may be30 removed or discharged via lateral ends of the spacing comb without having to pass a bottleneck as in the central portion a narrowing is provided due to the inwardly curved shape of the frontal connector bar” and Page 8, lines 5-7 recites “Implementing the inclined design of the side bars with respect to the top surface has the effect that, seen in a lateral view, a hair removal channel laterally extending throughout the spacing comb is formed. Hence, hair removal is further facilitated”).
The restriction requirement of the linked inventions of claim 1, as set forth in the office action mailed on 04/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11-15 are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claims see the previous office action mailed on 04/21/2021.   Accordingly, claims 11-15 are also allowed because they are considered to contain allowable subject matter due to their dependency on claim 1.
Therefore, Claims 2-3, 5-13 are considered to contain allowable subject matter due to their dependency on claim 1. Thus, 1-3, 5-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        1/28/2022